EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The amendment of November 30, 2021 has been ENTERED.

The drawings of October 28, 2019 have been accepted as FORMAL.

The non-patent publication, “RUSK MULTIDIMENSIONAL CHANNEL SOUNDER,” cited herewith, is of general interest for relating to channels sounders as used with radio frequency equipment.

Matsukasa et al (‘496), cited herewith, is of general interest for disclosing a “first transmitter-receiver 10” and a “second transmitter-receiver 20” with a “cancellation circuit 37,” where either of the transmitter-receivers could be considered a sounder.  Please note in Matsukasa et al (‘496), for example, column 2, lines 29-50.

Hubbard et al (‘731), cited herewith, is of general interest for disclosing a dual-beam radar that obtains a first set of radar return signals and a second set of radar return signals as it relates to clutter processing.

Rivas et al (‘056), cited herewith, is of general interest for producing a first received signal and a second received signal, for subtracting one form the other, noting, for example, column 1, lines 53-61.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
All objections and rejections as set forth in the office action of August 31, 2021 have been overcome due to the amendment of November 30, 2021 and due to the remarks with that amendment, which remarks are taken as being persuasive.
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) A method for object detection, comprising: transmitting a sounding signal; determining a clutter signature based on the sounding signal; transmitting an object detection signal; receiving a return object detection signal; determining a return time of the object detection signal; determining a location of a detected object by using the return time; filtering out the clutter signature from the return object detection signal; producing a filtered return object detection signal based on the filtering; and extracting a motion of the detected object by using the filtered return object detection signal.”  (Bold added).
With respect to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

The text of independent claim 15 as newly-amended is as follows:
“15. (Currently Amended) A radar sensing unit, comprising: a radar controller configured for generating, controlling, and interpreting an object detection signal, the radar controller comprising a sounding signal module and a non-line of sight module, the sounding signal module configured for generating and transmitting a sounding signal to determine a clutter signature; a memory configured for storing the clutter signature; and a receive antenna unit coupled to the radar controller, adapted to receive a return object detection signal, wherein this coupled to the transmit antenna unit and the receive antenna unit, the non-line of sight module adapted to: determine a location of a detected object by using a return time of the object detection signal; filter out the clutter signature from the return object detection signal to produce a filtered return object detection signal; and extract motion of the detected object by using the filtered return object detection signal.”  (Bold added).
As for independent claim 15 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

The text of independent claim 20 as newly-amended is as follows:
“20. (Currently Amended) A system for object detection, comprising: a transmit antenna configured to transmit a sounding signal and an object detection signal; a receive antenna configured to receive a return sounding signal and a return object detection signal; a sounding signal module configured to determine a clutter signature based on the return sounding signal; and a non-line of sight module configured to determine a return time of the object detection signal, to determine a location of a detected object by using the return time, to filter out the clutter signature from the return object detection signal to produce a filtered return object detection signal, and to extract motion of the detected object by using the filtered return object detection signal.”  (Bold added).
Finally, as for independent claim 20 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648